*288Order of the Appellate Term of the Supreme Court of the State of New York, First Department, entered November 21, 2007, which reversed an order of the Civil Court, New York County (Ernest J. Cavallo, J.), entered on or about April 13, 2006, awarding possession to petitioner, and instead dismissed the petition, unanimously affirmed, without costs.
Respondent met her burden of demonstrating that she harbored her two cats “openly and notoriously” by showing that she kept the cats and their effects in an open manner, as any cat owner ordinarily would do, without hiding them from the landlord or his agents. In particular, the presence of the cats’ litter box in the bathroom was an unmistakable indicium of cat ownership. The cats’ shy nature and tendency to hide from strangers notwithstanding, respondent was not required to display the cats in public (see Administrative Code of City of NY § 27-2009.1; Matter of Robinson v City of New York, 152 Misc 2d 1007, 1010-1011 [Sup Ct, NY County 1991]).
The building contractor retained by petitioner to perform scheduled minor repairs was the type of long-term independent contractor who serves as an agent for purposes of imputing knowledge to the landlord under the Pet Law (Seward Park Hous. Corp. v Cohen, 287 AD2d 157, 166 [2001]). Concur—Saxe, J.P., Gonzalez, Sweeny, Renwick and DeGrasse, JJ. (See 18 Misc 3d 46.]